Citation Nr: 1709096	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  06-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), adjustment disorder and anxiety disorder.  


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran had active service from August 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Board hearing was held at the RO in July 2007 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In January 2008, the Board remanded, in pertinent part, the Veteran's claim of service connection for PTSD to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  In February 2009, the Board denied, in pertinent part, the Veteran's claim of service connection for PTSD.  The Veteran, through his attorney, appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court vacated and remanded the Board's January 2008 decision, specifically holding that the Board erred in its January 2008 decision by not expanding the Veteran's appeal for service connection for all currently diagnosed psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2012, the Board again remanded the Veteran's claim of service connection for PTSD (which was characterized as an acquired psychiatric disorder, to include PTSD, an anxiety disorder other than PTSD, a mood disorder, and an adjustment disorder) to the AOJ pursuant to the Court's December 2011 decision.  The claim was remanded again in July 2015 for additional development.  

The Board notes that, in Clemons, the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having anxiety disorder and adjustment disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder, are as stated on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2017, the Veteran was notified that the Veterans Law Judge who conducted the 2007 hearing was no longer employed by the Board and he was offered a new hearing.  In February 2017, the Veteran's representative stated that the Veteran would like a videoconference hearing before a new Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Veteran, through his representative, elected to be scheduled for a videoconference hearing before a new Veterans Law Judge.  He is entitled to this hearing and, therefore, the claim must be remanded.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 19.3(b), 20.707 (2016).  

As an additional matter, the evidence of record reflects that a number of letters sent to the Veteran have been returned by the U.S. Postal Service as undeliverable, including the most recent Supplemental Statement of the Case.  Indeed, as the February 2017 was written by the Veteran's attorney, there is no evidence in the record that the Veteran has been located.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Coordinate with the Veterans representative and verify the Veteran's current mailing address.  After the Veteran has been contacted, ensure that he has received all communications that have been sent during the course of this appeal.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses. 38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



